Citation Nr: 0709630	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  04-37 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from April 1986 to April 
1989.  

This appeal arises from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas.  It was remanded by the Board 
of Veterans' Appeals (Board) in January 2006.  


FINDINGS OF FACT

1.  The veteran does not have a hearing loss by VA standards.  

2.  There is no competent medical evidence which provides a 
nexus between service and the currently diagnosed tinnitus.  


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred or aggravated in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2006).  

2.  Tinnitus was not incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

The RO sent the veteran a letter in December 2002 which 
informed him of the what the evidence must show to establish 
entitlement to service connection for hearing loss and 
tinnitus, what information or evidence was needed from the 
veteran, and how VA could assist with his claim.  

The veteran requested the RO obtain copies of clinical 
records of treatment at Camp Pelham, Korea.  The RO requested 
the records.  The custodian of the record responded in 
October 2006 and informed VA they did not have any records.  
38 C.F.R. § 3.159(c)(2)(2006).  

Although there apparently exists Social Security 
Administration records beginning years after service, as well 
as former employer medical records that are not associated 
with the claims file, since more recent records clearly 
demonstrate the veteran does not have a hearing loss by VA 
standards, no point is served by attempting to obtain these 
records for use in the hearing loss claim.  With respect to 
the tinnitus claim, it is observed that the veteran was asked 
to provide an authorization to obtain his former employers 
records, but he failed to submit it.  As such, no obligation 
remains to obtain it.  Moreover, since as will be set out 
below, the service medical records fail to reflect any 
complaints of tinnitus, the veteran does not credibly 
describe a chronic tinnitus condition beginning in service, 
and there is an adverse medical opinion on the question at 
issue, even if the absent records showed the presence of 
tinnitus post service, that would not change the result.  
Accordingly, the Board considers the duty to assist 
requirements satisfied.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that VCAA notice of requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) include notice of the type 
of evidence necessary to establish a disability rating or 
effective date for any increase.  Despite inadequate notice 
in this regard, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  Bernard 
v. Brown, 4 Vet.App. 384 (1993).  As the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claims for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  

Relevant Laws and Regulations:  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including sensorineural 
hearing loss, when they are manifested to a compensable 
degree within the initial post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).  

Factual Background and Analysis.  Service connection requires 
that there be evidence of a current disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  On the VA 
audiological evaluation in July 2006, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
10
20
LEFT
5
5
10
15
10

Given these results, the veteran does not have impaired 
hearing by VA standards.  In Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992) ,the United States Court of Appeals for 
Veterans Claims held that the regulation prohibited an award 
of service connection where audiometric test scores are 
within the established limits.  Therefore, in the absence of 
evidence demonstrating the veteran has hearing loss by VA 
standards service connection is not warranted.  

As to the veteran's claim for service connection for 
tinnitus, the veteran testified at a hearing before the 
undersigned in September 2005.  He reported that his 
occupational specialty in service was field artillery, and he 
noticed ringing in his ears in service.  It started six 
months after he entered the service.  Now he had chronic 
continuous ringing in his ears that sounded like high pitched 
chirping or bells.  He said that an audiologist told him it 
was from working in the artillery.  His hearing had been 
examined in service and he had told them about the ringing in 
his ears.  (T-3,4,5).  

The veteran's Form DD 214 reveals he served as a cannon 
crewman in service, but service medical records show no 
abnormality of the ears.  Although service records confirm 
the veteran's exposure to noise, there are no references to 
complaints of tinnitus/ringing in the ears in the service 
medical records.  

A VA audiological evaluation and examination was conducted in 
July 2006.  The veteran reported being exposed to loud noise 
prior to service from firing weapons and hunting, in-service 
exposure to noise, and post service occupational exposure 
included working around machinery in a bakery from 1989 to 
1996 and driving a diesel tanker truck.  The veteran reported 
having intermittent ringing in both ears three or four times 
a month that lasted from 30 minutes to an hour.  It typically 
occurred after he mowed the lawn, and began three to four 
years previously.    

The VA examiner stated that based upon the veteran's 
subjective account of the onset of the tinnitus as three to 
four years ago with a discharge date of April 1989 and no 
mention of tinnitus in the service medical records, it was 
not likely that the tinnitus he reported currently was 
related to noise exposure while in the service.  

With no medical record of tinnitus in service, or for years 
thereafter, and given the foregoing adverse medical opinion 
showing there is not a connection between the veteran's 
current tinnitus and service, a basis upon which to establish 
service connection for the claimed disability has not been 
presented.  

In reaching this conclusion, the Board notes that the veteran 
is competent to report the subjective symptoms of 
tinnitus/ringing in his ears.  However, he has not 
consistently described the course of his symptoms.  He 
testified the ringing began in service and had continued 
thereafter.  When examined in July 2006, however, he reported 
the symptoms are intermittent and began only 3 or 4 years 
earlier (i.e. in 2002, more than 10 years after service).  In 
view of this inconsistency, the veteran's description of this 
problem is not deemed credible and since the only medical 
evidence addressing the question of a nexus with service is 
against the claim, service connection is not warranted.  


ORDER

Service connection for hearing loss is denied.  

Service connection for tinnitus is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


